Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of an optical lens assembly, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the amended independent claim 1 (where claims 2-16 are dependent from claim 1), of an optical lens assembly comprising four lens elements, the four lens elements being, in order from an object side to an image side along an imaging optical path, a first lens element, a second lens element, a third lens element and a fourth lens element; wherein the first lens element has positive refractive power, the second lens element has an image-side surface being concave in a paraxial region thereof, the third lens element has an object-side surface being concave in a paraxial region thereof, the fourth lens element with negative refractive power has an object-side surface being convex in a paraxial region thereof and an image-side surface being concave in a paraxial region thereof, and at least one of the object-side surface and the image-side surface of the fourth lens element has at least one inflection point in an off-axis region thereof; wherein an Abbe number of the first lens element is Vd1, an Abbe number of the second lens element is Vd2, an Abbe number of the third lens element is Vd3, an Abbe  number of the fourth lens element is Vd4, a central thickness of the first lens element is CT1, a central thickness of the second lens element is CT2, an axial distance between the first lens element and the second lens element is T12, an axial distance between an object-side surface of the first lens element and the image-side surface of the fourth lens element is TD, an axial distance between the image-side surface of the fourth lens element and an image surface is 20 BL, a focal length of the optical lens assembly at a wavelength of helium d-line is fd, a curvature radius of the object-side surface of the fourth lens element is R7, and the following conditions are satisfied: 
Vd14+Vd2+Vd3+Vd4 < 130; 
1.0 < CTIAT12+CT2) < 2.20; 
25 1.75 < TD/BL; and 0.10 < fd/R7; 
as recited in claim 17 (with claims 18-26 dependent claim 17), an optical lens assembly comprising four lens elements, the four lens elements

86/92

being, in order from an object side to an image side along an imaging optical path, a first lens element, a second lens element, a third lens element and a fourth lens element; wherein the first lens element has positive refractive power, the second lens element has an image-side surface being concave in a paraxial region thereof, the third lens element 5 has positive refractive power, the fourth lens element has an object-side surface being convex in a paraxial region thereof and an image-side surface being concave in a paraxial region thereof, and at least one of the object-side surface and the image-side surface of the fourth lens element has at least one inflection point in an off-axis region thereof; wherein an Abbe number of the first lens element is Vd1, an Abbe number of the 10 second Jens element is Vd2, an Abbe number of the third lens element is Vd3, an Abbe number of the fourth lens element is Vd4, a central thickness of the first lens element is CT1, a central thickness of the second lens element is CT2, an axial distance between the first lens element and the second lens element is T12, an axial distance between an object-side surface of the first lens element and the image-side surface of the fourth lens element is TD, an axial 15 distance between the image-side surface of the fourth lens element and an image surface is BL, a focal length of the optical lens assembly at a wavelength of helium d-line is fd, a curvature radius of the object-side surface of the fourth lens element is R7, and the following conditions are satisfied: 
Vd14+Vd2+Vd3+Vd4 < 130; 
20 1.05 < CT1/(T12+CT2); 
1.75 < TD/BL < 20; and 
0.10 < fd/R7; and
as recited in claim 27 (with claims 28-31 dependent on claim 27) an optical lens assembly comprising four lens elements, the four lens elements being, in order from an object side to an image side along an imaging optical path, a first lens element, a second lens element, a third lens element and a fourth lens element; wherein the first lens element has positive refractive power, the second lens element has an image-side surface being concave in a paraxial region thereof, the third lens element has positive refractive power, the fourth lens element with negative refractive power has an object-side surface being convex in a paraxial region thereof and an image-side surface being concave in a paraxial region thereof, and at least one of the object-side surface and the 
image-side surface of the fourth lens element has at least one inflection point in an off-axis region thereof; wherein an Abbe number of the first lens element is Vd1, an Abbe number of the second lens element is Vd2, an Abbe number of the third lens element is Vd3, an Abbe number of the fourth lens element is Vd4, a central thickness of the first lens element is CT1, a central thickness of the second lens element is CT2, an axial distance between the first lens element and the second lens element is T12, an axial distance between an object-side surface of the first lens element and the image-side surface of the fourth lens element is TD, an axial distance between the image-side surface of the fourth lens element and an image surface is BL, a focal length of the optical lens assembly at a wavelength of helium d-line is fd, a curvature radius of the image-side surface of the second lens element is R4, a curvature radius of the object-side surface of the fourth lens element is R7, and the following conditions are satisfied: 
Vd14+Vd2+Vd3+Vd4 < 130; 
15 1.0 < CT1IAT12+CT2);
1.75 < TD/BL; 0.10 < fd/R7; and 0.10 < fd/R4.
One of the closest prior art references found is to Hsu et al (U.S. Patent 8,817,386 B2), which meets most of the recited structural limitations of the claimed invention, but fails to meet all of the structural and conditional limitations.
The present invention is a camera lens having good optical characteristics with a large aperture, wide angle and ultra-thinness, and is especially fit for mobile phone camera lens assemblies that need high pixel imaging plane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Specification
The lengthy specification (i.e. 82 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 8-11-20.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are U.S. Patents and U.S. Patent Pubs.; also foreign documents, directed to optical lens assemblies, but fail to teach and/or fail to suggest the claimed invention as recited. Some references are related to the claimed invention by a common Assignee and/or inventor:

	Chen et al				U.S. Patent 7,355,801 B2
	Tang et al				U.S. Patent 7,826,149 B2
	Tang 					U.S. Patent 7,920,340 B2
	Tang					U.S. Patent 7,957,079 B2
	Tang et al				U.S. Patent 7,969,664 B2
	Onoda				U.S. Patent 7,995,292 B2
	Sano et al				U.S. Patent 8,004,777 B2
	Shih					U.S. Patent 8,045,278 B2
	Ozaki					U.S. Patent 8,149,523 B2
	Chen et al				U.S. Patent 8,169,528 B2
	Chen et al				U.S. Patent 8,179,470 B2
	Chen et al				U.S. Patent 8,199,418 B2
	Tsai et al				U.S. Patent 8,351,136 B2
	Tang et al				U.S. Patent 8,358,473 B2
	Yamashita et al			U.S. Patent 8,400,553 B2
	Tsai et al				U.S. Patent 8,405,919 B2
	Park					U.S. Patent 8,432,620 B2
	Tang et al				U.S. Patent 8,456,766 B2
	Park					U.S. Patent 8,462,447 B2
	Okano					U.S. Patent 8,498,064 B2
	Okano					U.S. Patent 8,576,499 B2
	Chen et al				U.S. Patent 8,582,215 B2
	Chung et al				U.S. Patent 8,665,538 B2
	Chen et al				U.S. Patent 8,717,690 B2
	Ise et al				U.S. Patent 8,730,594 B2
	Cho 					U.S. Patent 8,736,985 B2
	Hsieh et al				U.S. Patent 8,760,776 B2
	An et al				U.S. Patent 8,773,772 B2
	Chou et al				U.S. Patent 8,773,782 B2
	Hashimoto				U.S. Patent 8,817,390 B2
	Tsai et al				U.S. Patent 8,848,298 B2
	Chung et al				U.S. Patent 8,908,291 B1
	Chen et al				U.S. Patent 11,372,204 B2
	Shinohara				U.S. Patent Pub. 2009/0207507 A1
Sano et al				U.S. Patent Pub. 2009/0257133 A1
Ozaki et al				U.S. Patent Pub. 2010/0060996 A1
Tsai					U.S. Patent Pub. 2010/0097709 A1
Jo					U.S. Patent Pub. 2011/0069401 A1
Tang					U.S. Patent Pub. 2011/0090572 A1
Tang					U.S. Patent Pub. 2011/0090573 A1
Tang					U.S. Patent Pub. 2011/0096412 A1
Chen et al				U.S. Patent Pub. 2011/0115962 A1
Park					U.S. Patent Pub. 2011/0199691 A1
Shih					U.S. Patent Pub. 2011/0205640 A1
Chen et al				U.S. Patent Pub. 2011/0261470 A1
Taniyama				U.S. Patent Pub. 2011/0261471 A1
Tang et al				U.S. Patent Pub. 2012/0013998 A1
Yamashita et al			U.S. Patent Pub. 2012/0019706 A1
Tsai					U.S. Patent Pub. 2012/0033124 A1
Takei					U.S. Patent Pub. 2012/0075723 A1
Huang et al				U.S. Patent Pub. 2012/0099014 A1
Tang et al				U.S. Patent Pub. 2012/0140105 A1
Chou et al				U.S. Patent Pub. 2012/0261550 A1
Tang et al				U.S. Patent Pub. 2012/0287514 A1
Tsai et al				U.S. Patent Pub. 2012/0327521 A1
Hsich et al				U.S. Patent Pub. 2013/0044379 A1
Hsu et al				U.S. Patent Pub. 2013/0063827 A1
Park					U.S. Patent Pub. 2013/0077182 A1
An et al				U.S. Patent Pub. 2013/0265652 A1
Chung et al				U.S. Patent Pub. 2013/0335836 A1
Tsai et al				U.S. Patent Pub. 2014/0002711 A1
Iba et al				U.S. Patent Pub. 2014/0347515 A1
Suzuki				U.S. Patent Pub. 2015/0043092 A1
Zhao et al				U.S. Patent Pub. 2015/0219877 A1
Son					U.S. Patent Pub. 2016/0154207 A1
Liao et al				U.S. Patent Pub. 2016/0154216 A1
Jang et al				U.S. Patent Pub. 2016/0161708 A1.							
		

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm(ET); subject to flex. schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN A LESTER/Primary Examiner
Art Unit 2872